FILED
                             NOT FOR PUBLICATION                            MAR 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DWAYNE LUCAS,                                    No. 10-17494

               Plaintiff - Appellant,            D.C. No. 1:08-cv-00521-WHA

  v.
                                                 MEMORANDUM *
A. K. SCRIBNER, Warden; et al.,

               Defendants - Appellees.



                   Appeal from the United States District Court
                        for the Eastern District of California
                  William Haskell Alsup, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       California state prisoner Dwayne Lucas appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to exhaust

administrative remedies as required by the Prison Litigation Reform Act, 42 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003). We affirm.

      The district court properly dismissed Lucas’s action because Lucas did not

properly exhaust administrative remedies before filing his complaint, and failed to

show that administrative remedies were effectively unavailable to him. See

Woodford v. Ngo, 548 U.S. 81, 90 (2006) (explaining that “proper exhaustion”

requires adherence to administrative procedural rules); see also Sapp v. Kimbrell,

623 F.3d 813, 823 (9th Cir. 2010) (exhaustion is not required where administrative

remedies are “effectively unavailable” because of improper screening of

grievances).

      Lucas’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                   10-17494